Title: From George Washington to Colonel Israel Shreve, 14 April 1778
From: Washington, George
To: Shreve, Israel



Sir
Head Quarters Valley Forge 14th April 1778

I recd yours of the 10th instant inclosing the proceedings of a Court Martial against William Seeds and Samuel Carter. I confirm the Sentence

of the former and desire he may be executed at such time and place as you may think most proper.
I cannot confirm the Sentence against Carter untill I have consulted Governor Livingston upon the matter. Introducing martial law into this State was intended to remedy the weakness of the Civil; But in the State of New Jersey, where there is a law framed expressly for the purpose of trying inhabitants taking Arms on the side of the Enemy, I think su⟨c⟩h persons should be delivered to the civil power. When I have the Governors determination upon this matter, you shall hear from me. In the mean time secure the prisoner. I am Sir Yr most obt Servt

Go: Washington

